The appeal is from a decree overruling defendant's demurrer to the bill. The decree was rendered and filed June 24, 1927, and the appeal taken August 1, 1927, as shown by security for costs that day filed and approved, and also as appears from the certificate of the register. The appeal was not taken within 30 days from the rendition of the decree, as required by section 6079 of the Code of 1923, and must be dismissed. The question is a jurisdictional one, as settled by numerous decisions of this court. Boshell v. Phillips, 207 Ala. 628, 93 So. 576; Snider v. Funderburk, 209 Ala. 663, 96 So. 928.
Appeal dismissed.
ANDERSON, C. J., and SAYRE, GARDNER, and BOULDIN, JJ., concur.